DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Response to Amendment
After Non-Final amendment filed on 18 February, 2022 has been entered.
           Claims 1, 8 and 15 have been amended. 
           No claim has been currently canceled. 
Claim 21 has been newly added.
Claims 1-21 have been allowed over the prior art of records. 

                                             Response to Arguments
Applicant’s submission filed on 18 February, 2022, with respect to claims 1-21 have been fully considered and are persuasive. The claims are allowable in light of the 02/18/2022 amendments and arguments.

                                              Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 8, 14 and 15 as amended. Claims 1-21 have been allowed over the prior art of records. 



                                              EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Marc S. Hanish (42,626) on 09 March, 2022.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

 Please amend claims 1, 8, 14 and 15 as follows:

Claim 1: (Currently Amended) A system comprising: 
a memory storing a quality model comprising a hierarchy of long short-term memories (LSTM) and a classification layer; and 
a non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to: 
obtain a piece of content; 
generate a piece of content-level vector for the piece of content; 
segment the piece of content-level vector into a plurality of segments;
divide each of the plurality of segments into a plurality of units; 
unit of the plurality of units within a first segment, use the quality model to pass the unit through an LSTM corresponding to the unit from a first set of LSTMs corresponding to units within the first segment, causing an embedding of the unit and generating one or more parameters, the first set of LSTMs at a first level of the hierarchy, the passing the unit including obtaining a set of one or more class labels for the unit using a first softmax layer to classify the unit; 
share the one or more parameters generated from the first set of LSTMs corresponding to the units within the first segment to a segment-level LSTM corresponding to the first segment, the segment-level LSTM at a second level of the hierarchy different than the first level of the hierarchy; 
pass the first segment through the segment-level LSTM corresponding to the first segment, causing an embedding of the segment using the shared parameters; 
classify the piece of content as spam based on embeddings of the plurality of segments for the piece of content, using the quality model; and 
block display of the piece of content based on its classification as spam.

Claim 8: (Currently Amended) A computerized method comprising: 
obtaining a piece of content; 
generating a piece of content-level vector for the piece of content; 
segmenting the piece of content-level vector into a plurality of segments; 
dividing each of the plurality of segments into a plurality of units; 
for each unit of the plurality of units within a first segment, using the quality model to pass the unit through an LSTM corresponding to the unit from a first set of LSTMs 
sharing the one or more parameters generated from the first set of LSTMs corresponding to the units within the first segment to a segment-level LSTM corresponding to the first segment, the segment-level LSTM at a second level of the hierarchy different than the first level of the hierarchy; 
passing the first segment through the segment-level LSTM corresponding to the first segment, causing an embedding of the segment using the shared parameters; 
classifying the piece of content as spam based on embeddings of the plurality of segments for the piece of content, using the quality model; and 
block display of the piece of content based on its classification as spam.

Claim 14: (Currently Amended) The computerized method of claim 13, further comprising transcribing each video prior to passing the videos through LSTMs corresponding to each video.

Claim 15: (Currently Amended) A non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
obtaining a piece of content; 
generating a piece of content-level vector for the piece of content; 

dividing each of the plurality of segments into a plurality of units; 
for each unit of the plurality of units within a first segment, using the quality model to pass the unit through an LSTM corresponding to the unit from a first set of LSTMs corresponding to units within the first segment, causing an embedding of the unit and generating one or more parameters, the first set of LSTMs at a first level of the hierarchy, the passing the unit including obtaining a set of one or more class labels for the unit using a first softmax layer to classify the unit; 
sharing the one or more parameters generated from the first set of LSTMs corresponding to the units within the first segment to a segment-level LSTM corresponding to the first segment, the segment-level LSTM at a second level of the hierarchy different than the first level of the hierarchy; 
passing the first segment through the segment-level LSTM corresponding to the first segment, causing an embedding of the segment using the shared parameters; 
classifying the piece of content as spam based on embeddings of the plurality of segments for the piece of content, using the quality model; and 
block display of the piece of content based on its classification as spam.

                                        Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Nicolas Koumchatzky et al. (US 2017/0289589 A1) discloses the device has a processor for obtaining a portion of a live video stream available for 
Prior art reference Manojkumar Rangasamy Kannadasan et al. (US 2017/0186032 A1) discloses the method involves receiving an image for an item from a device. An item attribute is received for the item. An image attribute is extracted based on the received image. The item attributes and the image attribute is compared. A confidence score is calculated based on the comparing. The item attribute is incorrect is determined based on the confidence score transgressing a predetermined threshold. The presentation on a display of the device of a notification is caused in response to the determining that the item attribute is incorrect.
Prior art reference Fan Zhu et al. (US 10297070 B1) discloses the system has processors for accessing a two-dimensional (2D) image comprising a scene. The processors execute first neural network that determines first set of inferences associated with detecting objects in the scene and classifying the scene. The processors execute second neural network that determines second set of inferences associated with determining degree of freedom information for the objects in the scene. The processors synthesize a three dimensional (3D) scene that corresponds to the scene included in the 2D image using the first set of inferences provided by the first 

A further search was conducted for the claims in the instant application, the
closest prior art of record found were as below:
Prior art reference Jietian Zhejiang GUO et al. (US 2018/0210896 A1) discloses the method involves locating a target in an image to be searched. A target is classified by generating a depth learning classifier based on the pooled convolution features by training through a back propagation algorithm and Softmax regression. A local feature of the target is extracted to generate local feature code of the local feature. Database images are searched for suspected images including same classification as the target. Prestored local feature codes of the suspected images are compared with the local feature code of the target to output the suspected images having a similarity degree greater than a threshold value. A target area is divided into a set of feature extraction regions.
Prior art reference Shriphani Palakodety et al. (US 2018/0197548 A1) discloses the method involves generating and training a diarization model based based on the training data. For example, the diarization model may be a long short-term memory (LSTM) deep neural network. The diarization model is trained to determine whether a change occurs for a speaker to another speaker within an audio sequence. Enrollment data from each one of a group of speakers participating in an audio conference is received. An audio segment is obtained from a recording of the audio conference. The 

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “for each unit of the plurality of units within a first segment, use the quality model to pass the unit through an LSTM corresponding to the unit from a first set of LSTMs corresponding to units within the first segment, causing an embedding of the unit and generating one or more parameters, the first set of LSTMs at a first level of the hierarchy, the passing the unit including obtaining a set of one or more class labels for the unit using a first softmax layer to classify the unit; share the one or more parameters generated from the first set of LSTMs corresponding to the units within the first segment to a segment-level LSTM corresponding to the first segment, the segment-level LSTM at a second level of the hierarchy different than the first level of the hierarchy” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 8 and 15, result in a combination of elements that is both novel and unobvious over the prior art of record.	

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Hares Jami/Primary Examiner, Art Unit 2162